Opinion,
Mr. Chief Justice Paxson :
The defendant, appellant, was indicted in the court below for selling liquor without a license. To this indictment he pleaded non volo contendere. This, although not technically a plea of guilty, is so in substance, and justifies the court in imposing sentence: Buck v. Commonwealth, 107 Pa. 486. We may therefore safely pass by the somewhat elaborate argument to show that the defendant was not guilty, with the single remark that it is not necessary to sustain a conviction for selling intoxicating liquors under the act of 1887 for the commonwealth to prove a criminal intent. It is enough to show the sale, when the defendant may, if he can, shield himself behind a license. If the sale is contrary to law, the intent has nothing to do with it. A contrary ruling would fritter away the act of 1887, and convictions under it would be rare.
The defendant had no license. He was in the employ of one *362George W. Otto, a licensed bottler having his place of business in the city of Philadelphia. The defendant was the driver of Otto’s wagon, and a portion of his route lay through Montgomery county. His duty was to deliver bottled ale and beer, ordered by Otto’s customers, to the persons who had ordered it. He was in the habit of taking orders in that county, which he returned to his employer in Philadelphia, who filled the orders ; the beer and ale were loaded upon defendant’s wagon, and he delivered the same in Montgomery county, collected the money, and returned it to his employer. The transaction for which the defendant was indicted was of this character. This was clearly a sale and delivery in Montgomery county. The license held by Mr. Otto authorized him to sell in Philadelphia. He had a right to sell to any person in the commonwealth, provided the sales were made at his place of business: Commonwealth v. Fleming, 130 Pa. 138. But he had no right to peddle his beer through other counties not covered by his license, and make sales there. The defendant had no license, and is only protected where his employer would be protected. So far as sales in Montgomery county are concerned, Otto had no license; and his license issued in Philadelphia would have been no answer to this indictment, had it been found against him.
The sentence was imposed under the first paragraph of § 15 of the act of 13th May, 1887, P. L. 113, which provides that “any person who shall hereafter be convicted of selling, or offering for sale, any vinous, spirituous, malt or brewed liquors, or any admixture thereof, without a license, shall be sentenced to pay á fine of not less than $500, nor more than $5,000, and undergo an imprisonment in the county jail of not less than three months, nor more than twelve months.” The court below imposed the minimum punishment fixed by the act. It was contended that the sentence should have been under the second paragraph of said section, which provides a lighter punishment where persons having a license are convicted of violating any of the provisions of the license laws. For the reasons already given, we think the sentence was proper. It follows the indictment strictly, and, as before observed, neither the defendant nor his employer was licensed to sell in Montgomery county.
*363It was urged tliat this was a hard ease ; that the defendant sold ignorantly, and did not know he was violating the law. This may be so, but we cannot accept the plea of ignorance for violations of the act of 1887. The devices to evade it are so numerous and so adroit, and the consequences of its violation are so serious to the welfare and good order of the community generally, that we think it the duty of the courts to enforce the law rigidly. It is needed that all those who engage in this traffic in violation of law should know that the way of the transgressor is hard.
The judgment is affirmed, and it is ordered that Charles Holstine, the appellant, surrender himself forthwith to the keeper of the Montgomery county prison, there to undergo the sentence imposed upon him by the court below.